                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            NO. 5:17-CR-135-lH

UNITED STATES OF AMERICA,



        v.
                                                         ORDER

MALAYNA NATASHA MCFADDEN,

        Defendant.




        This matter is before the court on defendant's prose motion

for early termination of her supervised release,               [ DE #50] .    The

court    has   carefully     considered the   motion    and   the   conduct    of

defendant      while   on   supervised release,   and   in    its   discretion,

denies the motion.

                o~
        This ~l d a y of December 2019.




At Greenville, NC
                                ~
                                Malcol . How d
                                = ~ t e s District Judge


#35
